This cause is pending before the court in accordance with the reciprocal discipline provisions of Gov. Bar R. V(44).
On January 19, 1990, Disciplinary Counsel filed with this court a certified copy of an order of discipline issued by the Supreme Court of Florida against respondent, John F. O’Donnell. Such order suspended respondent from the practice of law in Florida for a period of sixty days beginning November 11, 1988, and placed him on probation for *603a period of one year. On January 22, 1990, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state.
It appears to the court that the term of respondent’s discipline in Florida has passed. Applying Section (44) prospectively, the court hereby orders that this cause be dismissed.
Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., dissent.